Case 1:16-cv-02611-RBJ Document 48 Filed 06/08/20 USDC Colorado Page 1 of 1

                                                                       250 Park Avenue, Suite 2040     NEW ORLEANS

                                                                       New York, NY 10177              NEW YORK

                                                                                                       SAN FRANCISCO
                                                                       TEL +1 504.455.1400             PARIS*
                                                                       FAX +1 504.455.1498
                                                                       KSFcounsel.com

                                                                       Kim E. Miller
June 8, 2020
                                                                       Partner – Admitted in NY & CA
                                                                       Direct: 212.696.3730
via ECF                                                                kim.miller@ksfcounsel.com

Hon. R. Brooke Jackson
Alfred A. Arraj United States Courthouse A938, Rm. A902
901 19th St.
Denver, CO 80294-3589

       Re:      Hogan v. Pilgrim’s Pride Corp., No. 16-cv-02611-RBJ

Dear Judge Jackson:

        Earlier today, Lead Plaintiff George James Fuller (“Plaintiff”) filed the Second Amended
Complaint (the “Complaint”) via ECF, pursuant to this Court’s November 9, 2018 order denying
Plaintiff’s motion for reconsideration of dismissal and granting leave to amend (ECF No. 46) and
Fed. R. Civ. P. 15. Plaintiff respectfully submits herewith a courtesy copy of the redlined
Complaint, showing the changes from Plaintiff’s Amended Complaint, filed on May 11, 2017.

        In light of the Court’s instruction to Plaintiff that the Court “did not want to go through
the motions process again if there are not genuinely new facts that are materially different” (id.),
Plaintiff has diligently continued to investigate and monitor all relevant legal and factual
developments and now respectfully submits a pleading which demonstrates such new, material
facts now exist. As described in detail in the Complaint (at paragraphs 5-6, 20-23, 363-375) and
the attachments thereto, on June 3, 2020, the DOJ announced a federal grand jury indictment for
the involvement of four executives in a conspiracy to fix prices and rig bids for boiler chickens.
Those executives include two employees of Pilgrim’s Pride, including the current CEO, Jayson
Penn, who is alleged in the Complaint (and in the prior pleading) to have been Defendant
Lovette’s “right-hand man” and Executive Vice President. According to the indictment, Mr.
Penn engaged in the conspiracy from at least 2012 until early 2017—a time period that
encompasses the full Class Period of February 21, 2014 through November 17, 2016. The
indictment provides details regarding text and telephone communications of Pilgrim and other
companies coordinating bid submissions on chicken pricing, including communications between
Lovette and Penn that demonstrate Lovette’s knowledge and participation in the conspiracy.

                                                   Respectfully submitted,

                                                   /s/ Kim E. Miller
                                                   Kim E. Miller

KEM/bg
cc: Counsel for all parties (via ECF)
             Kahn Swick & Foti LLC · New Orleans · New York — Kahn Swick & Foti LLP · San Francisco
                                              *Representative Office
